Exhibit 10.7

[Information indicated with brackets has been excluded from this exhibit because
it is not material and would be competitively harmful if publicly disclosed]

 

JOINT AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (FREDDIE MAC MSRS) AND
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT PRICING SIDE LETTER

This Joint Amendment No. 3 to Loan and Security Agreement and Amendment No. 2 to
Pricing Side Letter is made as of this 21th day of October, 2020 (this
“Amendment”), by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the
“Administrative Agent”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (the “Lender”),
PENNYMAC MORTGAGE INVESTMENT TRUST (the “Guarantor”) and PENNYMAC CORP. (“PMC
Borrower”) and PENNYMAC HOLDINGS, LLC ( “PMH Borrower” and together with PMC
Borrower, the “Borrowers”) amends that certain Loan and Security Agreement,
dated as of February 1, 2018 (as amended by Amendment No. 1, dated as of January
29, 2020, and Amendment No. 2, dated as of April 24, 2020, and this Amendment,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Lender, the Guarantor and
the Borrowers, and the related Loan and Security Agreement Pricing Side Letter,
dated February 1, 2018 (as amended by Amendment No. 1, dated as of April 24,
2020, and this Amendment, as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter” and Pricing Side
Letter, together with the Loan Agreement, the “Agreements”), by and among the
Borrowers, the Guarantor and the Lender.

WHEREAS, the Administrative Agent, the Lender, the Guarantor and the Borrowers
have agreed to amend the Loan Agreement and the Pricing Side Letter as more
particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.Amendments to the Loan Agreement. Effective as of the date hereof:

(a)Section 1.1 of Schedule I of the Loan Agreement is hereby amended by deleting
the defined terms “Default Rate” and “Maturity Date,” in their entirety and
replacing such terms with the following:

“Default Rate” means, with respect to any Loan for any Interest Period, and any
late payment of fees or other amounts due hereunder, the Base Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus [*****] per annum.

“Maturity Date” means April 23, 2021.

SECTION 2.Amendment to the Pricing Side Letter. Effective as of the date hereof:

(a)Section 1 of the Pricing Side Letter is hereby amended by deleting the
defined term “Applicable Margin” in its entirety and replacing it with the
following:

“Applicable Margin” means with respect to the Note, (i) prior to the occurrence
of an Event of Default, [*****] per annum, and (ii) following the occurrence and
during the continuance of an Event of Default [*****] per annum.

 

--------------------------------------------------------------------------------

 

SECTION 3.

 

 

Fees and Expenses. The Borrowers agree to pay to the Lender all fees and out of
pocket expenses incurred by the Lender in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to the Lender incurred in connection with this Amendment, in accordance
with Section 3.03 of the Loan Agreement.  



SECTION 4.Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Loan Agreement or the
Pricing Side Letter, as applicable.

SECTION 5.Limited Effect. Except as amended hereby, each Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreements or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreements,
any reference in any of such items to the Agreements being sufficient to refer
to the Agreements as amended hereby.

SECTION 6.Representations. In order to induce the Lender and the Administrative
Agent to execute and deliver this Amendment, each of PMC Borrower, PMH Borrower
and the Guarantor hereby represents to the Administrative Agent and the Lender
that as of the date hereof, (i) each of PMC Borrower, PMH Borrower and the
Guarantor is in full compliance with all of the terms and conditions of the
Facility Documents and remains bound by the terms thereof, and (ii) no default
or event of default has occurred and is continuing under the Facility Documents.

SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5‑1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed in any number
of counterparts and all of such counterparts shall be an original, but all of
which shall together constitute one and the same instrument.  The parties agree
that this Amendment, any addendum or amendment hereto or any other document
necessary for the consummation of the transactions contemplated by this
Amendment may be accepted, executed or agreed to through the use of an
electronic signature in accordance with the Electronic Signatures in Global and
National Commerce Act, 15 U.S.C. § 7001 et seq, Official Text of the Uniform
Electronic Transactions Act as approved by the National Conference of
Commissioners on Uniform State Laws at its Annual Conference on July 29, 1999
and any applicable state law. Any document accepted, executed or agreed to in
conformity with such laws will be binding on all parties hereto to the same
extent as if it were physically executed and each party hereby consents to the
use of any secure third party electronic signature capture service with
appropriate document access tracking, electronic signature tracking and document
retention, including but not limited to DocuSign.

SECTION 9.Miscellaneous.

(a)This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.

2

--------------------------------------------------------------------------------

 

(b)The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreements or any provision hereof or thereof.

 

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lender, the Administrative Agent, the Guarantor and the
Borrowers have each caused their names to be duly signed to this Amendment by
their respective officers thereunto duly authorized, all as of the date first
above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent

 

 

By:   /s/ Dominic Obaditch

Name:Dominic Obaditch

Title:Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender

 

 

By:   /s/ Dominic Obaditch

Name:Dominic Obaditch

Title:Authorized Signatory

 

 

By:   /s/ Margaret Dellafera

Name:Margaret Dellafera

Title:Authorized Signatory




 

--------------------------------------------------------------------------------

 

PENNYMAC CORP.,
as a Borrower

 

 

By:   /a/ Pamela Marsh

Name:Pamela Marsh

Title:Senior Managing Director and Treasurer

 

 

PENNYMAC HOLDINGS, LLC,
as a Borrower

 

 

By:   /s/ Pamela Marsh

Name:Pamela Marsh

Title:Senior Managing Director and Treasurer

 




 

--------------------------------------------------------------------------------

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

By  /s/ Pamela Marsh

Name:Pamela Marsh

Title:  Senior Managing Director and Treasurer

 